      Case 1:18-cv-05175-VSB-KHP Document 120 Filed 10/23/20 Page 1 of 2


                                                                        W. Alex Harris
                                                                        MoloLamken LLP
                                                                        430 Park Avenue
                                                                        New York, NY 10022
                                                                        T: 212.607.8160
                                                                        F: 212.607.8161
                                                                        wharris@mololamken.com
                                                                        www.mololamken.com


October 23, 2020

Honorable Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

BY CM/ECF

       Re:     Tyreik Williams v. City of New York et al., No. 18 Civ. 5175 (VSB) (KHP):
               Joint Application To Restore Case

Dear Judge Broderick:

        The parties jointly move the Court to restore the above-captioned matter to active status
and to stay all deadlines pending the final resolution of a settlement. See Dkt. 119.

       By way of background, the parties tentatively reached a settlement agreement on
September 11, 2020. See Dkt. 117. Since then, Mr. Williams’s Counsel has been diligently
working with him to complete the settlement papers and tender executed copies to the City.
Unfortunately, due to delays in sending mail to and from the Wende Correctional Facility (where
Mr. Williams is incarcerated), Counsel does not yet have the executed settlement papers.
        Thus, solely as a protective measure, the parties respectfully request that the Court restore
this case to active status and stay all deadlines. Counsel will continue to work with Mr. Williams
and the facility to complete and review the papers. Once the final executed papers are received
from Mr. Williams, Counsel will tender them to the City and complete the settlement. In
accordance with the Court’s individual rules, the parties will file the executed settlement so that
the Court will retain jurisdiction to enforce it. In addition, the parties will update the Court with
a status letter if, within 30 days, the settlement is still not finalized.
       Thank you for your attention to this matter.
Case 1:18-cv-05175-VSB-KHP Document 120 Filed 10/23/20 Page 2 of 2
